Exhibit 10.4

AMENDMENT TO THE

EMPLOYEE EXCESS BENEFITS AGREEMENT

1.75% Formula

                             (“Employee”), and The Timken Company (“Timken”), an
Ohio corporation, hereby agree to adopt this Amendment (the “Amendment”) to the
Employee Excess Benefits Agreement, dated                 , by and between the
Employee and Timken (the “Agreement”). The Amendment is being entered into on
                    .

WHEREAS, pursuant to paragraph 5(a)(iv) of the Amended and Restated Supplemental
Pension Plan of The Timken Company (the “Supplemental Plan”), the Employee
desires to elect to receive his total benefit under the Agreement in a single
lump sum in lieu of the payment form in which the benefit would be paid under
the current terms of the Agreement;

WHEREAS, the Employee also desires that any payment under the Agreement that may
be made to his or her Spouse will be made in a single lump sum in lieu of the
payment form in which such benefit would be paid under the current terms of the
Agreement; and

WHEREAS, as a condition to making the elections described in the foregoing
resolutions, Timken requires the Employee to agree to and execute this Amendment
to the Agreement.

NOW THEREFORE, the parties agree as follows:

 

I. Irrevocability; Effective Date; Defined Terms.

The Employee’s Subsequent Election will be irrevocable on the date on which the
Employee has submitted to Timken a fully completed election form, which includes
this signed Amendment, in accordance with paragraphs 5(a)(iv)(B) and (C) of the
Supplemental Plan.

The Subsequent Election will become effective on the date (the “Effective Date”)
that is 12 months after that date on which such Subsequent Election became
irrevocable, but if the payment date of the benefit payable under the Agreement
occurs prior to the Effective Date, this Amendment shall terminate immediately
and have no further force or effect. This Amendment will be binding upon the
Employee as soon as the Employee’s Subsequent Election becomes irrevocable in
accordance with the terms of this Amendment and paragraph 5(a)(iv)(B) of the
Supplemental Plan, but notwithstanding any provision of this Amendment to the
contrary, it will not become effective unless and until the Effective Date
occurs prior the Amendment’s earlier termination.

Any capitalized terms not defined in this Amendment shall have the meaning given
to them in the Agreement and the Supplemental Plan.



--------------------------------------------------------------------------------

II. Section 1(a) of the Agreement.

Section 1(a) of the Agreement is hereby amended by deleting the last paragraph
of Section 1(a) and by inserting he following new paragraph at the end of
Section 1(a):

“Notwithstanding any provision of the Agreement or the Supplemental Plan to the
contrary, the Employee’s benefit under Section 1(a) of the Agreement shall,
subject to Section 3, be paid in the Lump Sum Option on the Delayed Payment Date
in accordance with the terms applicable to subsequent elections of lump sums
under paragraph 5(a)(iv) of the Supplemental Plan.”

 

III. Section 1(b) of the Agreement.

Section 1(b) of the Agreement is hereby amended in its entirety to read as
follows:

“(b) (i) If an Employee with a Spouse dies after having been an elected officer
of Timken for five or more years but prior to commencement of the Employee’s
benefit payments and the Employee’s Spouse is entitled to a monthly pension
under the Retirement Plans, Timken shall pay to the Employee’s Spouse an amount
equal to the difference between the monthly pension the Employee’s Spouse would
be entitled to receive under the Retirement Plans, were it not for the Code
Limitations, and the monthly pension the Employee’s Spouse would actually
receive under the Retirement Plans. A Spouse’s benefit under this
Section 1(b)(i), shall be paid pursuant to the Lump Sum Option to the Employee’s
spouse on the first day of the month following the later of (A) the Employee’s
death, or (B) the date on which the Employee would have reached             .1
Notwithstanding the foregoing, if the Employee’s Lump Sum Beneficiary is
entitled to receive a benefit under Section 1(b)(ii) below, the Employee’s
Spouse is not entitled to receive any benefit under this Section 1(b)(i).

(ii) If an Employee, who has made a Subsequent Election, dies after the date the
Employee’s benefit under Section 1(a) would have commenced but for the
Subsequent Election and before the Delayed Payment Date, the Employee’s Lump Sum
Beneficiary shall receive an amount equal to the benefit that the Employee would
have received had the Employee commenced his benefit one day prior to his death
(such amount to include any interest accrued up to the Employee’s date of death
as provided under paragraph 5(a)(iv)(D) of the Supplemental Plan. Such benefit
will be paid in a single, lump sum cash payment on the first day of the month
following the later of (A) the Employee’s death, or (B) the date on which the
Employee would have reached             2.

 

IV. Section 1(c) of the Agreement.

Section 1(c) of the Agreement is hereby amended by deleting the sentence: “The
benefit to which the Employee is entitled to receive under this Section 1(c)
shall commence, subject to

 

 

1 

The age in this amendment should be the same age currently designated in
Section 1(b) of the Agreement.

2 

The age in this amendment should be the same age currently designated in
Section 1(b) of the Agreement.

 

-2-



--------------------------------------------------------------------------------

Section 3, on the first day of the month following the later of (1) the
Employee’s Termination of Employment, or (2) the Employee’s             
birthday, and shall be paid in the form of a monthly annuity for the life of the
Participant.” and replacing it with the following new sentence:

“The benefit to which the Employee is entitled to receive under this
Section 1(c) shall commence, subject to Section 3, on the Delayed Payment Date
and will be paid in a Lump Sum Option, provided that such lump sum shall be the
actuarial equivalent (determined in the calendar year benefits would have
commenced but for the Subsequent Election and any delay pursuant to Section 3
using the Plan Assumptions) of the Employee’s benefit under Section 1(c) and the
Spouse’s benefit under Section 1(d) (if the Employee has a Spouse on the date
the Employee would have commenced his benefit under Section 1(c) but for the
Subsequent Election) payable in the forms and at the times in which benefits
would have been paid had the Subsequent Election not been made. In addition, the
Employee’s benefit will also be increased to the extent provided under paragraph
5(a)(iv)(D) of the Supplemental Plan.”

 

V. Section 1(d) of the Agreement.

Section 1(d) of the Agreement is hereby amended in its entirety to read as
follows:

 

“(d) If an Employee with a Spouse is eligible for a benefit under Section 1(c),
his surviving Spouse shall be entitled to a monthly benefit after the death of
the Employee as follows:

 

  (i) If an Employee with a Spouse dies after the Employee has received his
benefit provided for under Section 1(c), the Employee’s surviving Spouse shall
not be entitled to any benefits under this Agreement.

 

  (ii)

(A) If an Employee with a Spouse dies before the Employee has received the
benefit provided for under Section 1(c) but after having been an elected officer
of Timken for five or more years, the Employee’s surviving Spouse shall be
entitled to a monthly benefit equal to 50% of the amount the Employee would have
received pursuant to Section 1(c) if the Employee had commenced to receive a
monthly benefit at the surviving Spouse’s benefit commencement date specified
below, determined by taking into account the Employee’s Final Average Earnings
and years of Continuous Service as of the Employee’s date of death. The
surviving Spouse’s benefit payments pursuant to this subsection (ii)(A) will
commence on the first day of the month next following the later of (A) the
Employee’s death, or (B) the date on which the Employee would have reached
            3 and shall be paid pursuant to the Lump Sum Option, to the
Employee’s Spouse. Notwithstanding the foregoing, if the Employee’s Lump Sum
Beneficiary is entitled to receive a benefit under Section 1(d)(ii)(B) below,
the Employee’s Spouse is not entitled to receive any benefit under this
Section 1(d)(ii)(A).

 

 

3

The age in this amendment should be the same age currently designated in
Section 1(d) of the Agreement.

 

-3-



--------------------------------------------------------------------------------

(B) If an Employee, who has been an elected officer of Timken for five or more
years and who has made a Subsequent Election, dies after the date the Employee’s
benefit under Section 1(c) would have commenced but for the Subsequent Election
and before the Delayed Payment Date, the Employee’s Lump Sum Beneficiary shall
receive an amount equal to the benefit that the Employee would have received had
the Employee commenced his benefit one day prior to his death (such amount to
include any interest accrued up to the Employee’s date of death as provided
under paragraph 5(a)(iv)(D) of the Supplemental Plan). Such benefit will be paid
in a single, lump sum cash payment on the first day of the month following the
later of (A) the Employee’s death, or (B) the date on which the Employee would
have reached             .4”

 

VI. Section 4(b) of the Agreement.

Section 4(b) of the Agreement is amended by inserting the following new sentence
at the end thereof:

“A qualified domestic relations order shall only be recognized to the extent
such recognition would not result in a failure to comply with Section 409A of
the Code.”

The parties have EXECUTED this Amendment on the dates set forth below.

 

   THE TIMKEN COMPANY         

 

William R. Burkhart

     

 

Date

   Senior Vice President &          General Counsel         

 

Employee

     

 

Date

 

 

4

The age in this amendment should be the same age currently designated in
Section 1(d) of the Agreement.

 

-4-